Citation Nr: 1222654	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to February 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In a letter dated approximately two weeks later in the same month, the RO in Detroit, Michigan notified the Veteran of that determination.  In view of the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Detroit, Michigan.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  The hearing was scheduled in August 2010, but the Veteran failed to appear.  

Medical evidence received during the current appeal reflects diagnoses of a chronic schizophrenic reaction, a nervous disorder, and neurotic depression and anxiety.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The Agency of Original Jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Given the various diagnoses shown by the evidence in this case, the Board has recharacterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page.  

In January 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board instructed the RO to provide the Veteran with appropriate notice of VA's duties to notify and assist pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  In accordance with the January 2011 Remand directives, the Appeals Management Center (AMC) provided the Veteran with appropriate notification pursuant to Kent.  Specifically, in letters dated in January 2011 and March 2011, the Veteran was informed that his claim seeking service connection for a psychiatric disorder was denied because the claimed condition was neither incurred in, nor aggravated by, military service and because any evidence he submitted must be new and relate to this fact.  

In June 2011, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder and remanded the underlying service connection issue for further evidentiary development.  Specifically, the Board requested that the RO afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder that he may have.  The AMC initiated requests in July 2011 and August 2011 to have the Veteran scheduled for VA examinations in connection to his claimed psychiatric disorder.  However, the Veteran failed to report to any of the scheduled examinations and did not provide good cause as to his failure to report.  The AMC subsequently readjudicated the claim in the April 2012 Supplemental Statement of the case (SSOC).  Thus, to the extent possible, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After a thorough review of the claims file, the Board finds, based on additional evidence received pursuant to the Board's June 2011 Remand, that further development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

In the current appeal, the Veteran contends that his psychiatric disorder originated during his military service.  As previously discussed in the Introduction, pursuant to the June 2011 Remand, the Board instructed the AOJ to schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder present.  The remand instructions specifically directed the VA examiner to provide an opinion as to the likelihood that any psychiatric disorder diagnosed on examination had its onset in service, or is otherwise causally or etiologically related to active service, including the relevant symptomatology shown therein.  The AMC attempted to schedule the Veteran for VA psychiatric examinations in August 2011 and in September 2011.  Indeed, the computerized Compensation and Pension Inquiry forms indicate that requests to schedule the Veteran for VA examinations in connection to his claimed disorder were initiated in July 2011 and August 2011.  The record further reflects that these inquiry forms contained the Veteran's most recent address at that time.  As previously noted herein, the Veteran failed to report for his scheduled examinations.  An August 2011 letter provided the Veteran with an opportunity to reschedule his examination.  In addition, a Report of General Information slip reflects that the AMC attempted to contact the Veteran via telephone in October 2011 to find out the reason(s) that he missed his examinations, and whether he wished to reschedule these examinations.  However, the attempt was unsuccessful as the Veteran did not answer the phone call.  

In the April 2012 SSOC, the AMC denied the Veteran's claim for service connection for a psychiatric disorder and referenced VA treatment records that are dated from August 1992 to April 2012 and that were issued at the VA Medical Center (VAMC) in Saginaw, Michigan.  However, the VA treatment records currently associated with the claims file are dated from July 1994 to August 2011.  While these records contain an Order Summary which lists different types of medication prescribed to the Veteran throughout the years, as well as various dates of medical consultations and routine procedures from March 1993 to July 2008, there are no actual treatment records prior to July 1994 or subsequent to August 2011 associated with the actual claims file or scanned within the Veteran's Virtual VA file.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as missing VA treatment records dated from August 1992 to July 1994 and from August 2011 to April 2012 may have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request relevant records pertaining to psychiatric treatment the Veteran has received at the VAMC in Saginaw, Michigan dated from August 1992 to July 1994 and since August 2011.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  If any such reports are unavailable, that fact should be annotated in the claims folder.  

2. Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


